      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 1 of 14



                            UNITED STATE DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

JOHN TURNER, on behalf of himself and all         CASE NO. 5:21-CV-0003 (BKS/TWD)
others similarly situated,
                                                  CLASS AND COLLECTIVE ACTION
                                                  COMPLAINT
              Plaintiff,
                                                  DEMAND FOR JURY TRIAL
v.

NATIONAL INCOME LIFE INSURANCE
COMPANY; and Does 1-20.

              Defendant.

       Plaintiff JOHN TURNER (hereinafter referred to as “Plaintiff”), hereby submit their Class

and Collective Action Complaint against Defendant NATIONAL INCOME LIFE INSURANCE

COMPANY (“NILICO”), and DOES 1-20 (“Defendant”), on behalf of himself and the class of all

other similarly situated current and former employees and common law employees of Defendant

as follows:

                                      INTRODUCTION

       1.     This complaint challenges systemic illegal employment practices resulting in

violations of the Fair Labor Standards Act and New York Labor Laws (“NYLL”).

       2.     Plaintiff alleges that Defendant misclassified insurance and annuities salespeople

(“Agents”) as “independent contractors” when the true classification should have been that of

“employee.” Plaintiff also alleges that Defendant required its Agents to engage in a prolonged

training period as “Trainees” during which Trainees were not paid even though they were

performing work for Defendant.

       3.     Plaintiff seeks relief on behalf of himself and all similarly situated employees.

       4.     Plaintiff is informed and believed and based thereon alleges that Defendant has

engaged in, among other things a system of willful violations of the FLSA and the NYLL.

                               JURISDICTION AND VENUE

       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 2 of 14


jurisdiction over Plaintiff’ state law claims pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper because Defendant does business in New York State and maintains

its principal place of business within this district. In addition, the acts and omissions complained

of in this Complaint took place in part within this district.

                                             PARTIES

Plaintiff

       7.      Plaintiff John Turner is a resident of Madison County, New York. He was hired by

Defendant as a Trainee in 2014, and after training, worked for Defendant as an Agent and then as

a Supervising Agent until 2017.

       8.      Plaintiff attended unpaid on-site training by Defendant and its employees at

Defendant’s offices.     Plaintiff reported to Defendant’s employees directly.       Plaintiff also

underwent training by Defendant’s employees in the field as part of Defendant’s life insurance

training program.

       9.      During the training period, Plaintiff was not paid any wages.

       10.     Plaintiff was also required to pay to take training classes and a licensing exam for

which he was never reimbursed by Defendant. He was required to purchase and or use his own

laptop for his work and pay for additional software that Defendant deemed necessary. Plaintiff was

also required to use his own cell phone to schedule appointments as part of his work for Defendant.

       11.     Plaintiff was misclassified by Defendant as an Independent Contractor and not paid

appropriate wages (including payment that did not exceed the minimum wage at times and failure

to pay overtime) and was not reimbursed for his expenses. Defendant withheld commissions from

Plaintiff and did not pay him all commissions owed during the course of his employment.

Defendant

       12.     Defendant National Income Life Insurance Company is a wholly owned subsidiary

of American Income Life Insurance Company and was engaged in, inter alia, the sales of life

insurance and annuities within New York State.

       13.     NILICO maintains its principal place of business in Syracuse, NY.

       14.     At all times herein mentioned, each of the Defendants participated in the doing of

                                                  -2-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 3 of 14


the acts hereinafter alleged to have been done by the named Defendant; and furthermore, the

Defendants, and each of them, were the agents, servants and employees of each of the other

Defendants, as well as the agents of all Defendants, and at all times herein mentioned, were acting

within the course and scope of said agency and employment.

       15.     Plaintiff are informed and believes and based thereon alleges that at all times

material hereto, each of the Defendants named herein was the agent, employee, alter ego and/or

joint venturer of, or working in concert with each of the other Co-Defendants and was acting within

the course and scope of such agency, employment, joint venture, or concerted activity. To the

extent said acts, conduct, and omissions were perpetrated by certain Defendants, each of the

remaining Defendants confirmed and ratified said acts, conduct, and omissions of the acting

Defendants.

       16.     At all times herein mentioned, Defendants, and each of them, were members of,

and engaged in, a joint venture, partnership and common enterprise, and acting within the course

and scope of, and in pursuance of, said joint venture, partnership and common enterprise.

       17.     At all times herein mentioned, the acts and omissions of various Defendants, and

each of them, concurred and contributed to the various acts and omissions of each and all of the

other Defendants in proximately causing the injuries and damages as herein alleged. At all times

herein mentioned, Defendants, and each of them, ratified each and every act or omission

complained of herein. At all times herein mentioned, the Defendants, and each of them, aided and

abetted the acts and omissions of each and all of the other Defendants in proximately causing the

damages as herein alleged.

                                 FACTUAL ALLEGATIONS

       18.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

       19.     This class and collective action is brought on behalf of all Trainees and Agents of

Defendant who were not paid for their training time and/or improperly classified and not paid

minimum wages or overtime within New York State.

       20.     At times relevant, Defendant represented to Plaintiff and other Agents that they

were and are independent contractors not employees and that their training was appropriately

                                                -3-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 4 of 14


categorized as unpaid training time, rather than employment.

       21.      Plaintiff and other Trainees and Agents, under the law, are/were employees of

Defendant at times relevant and not independent contractors.

       22.      Plaintiff, and on information and belief other Trainees and Agents, relied on

Defendant’s statements and representations that they were independent contractors, and did so to

their detriment and with justifiable reliance on Defendant’s representations. Plaintiff and other

Trainees and Agents on information and belief, have suffered the damages and injuries alleged and

Defendant’s misrepresentations are/were the proximate and direct cause of these injuries and

damages.

       23.      Plaintiff and members of the plaintiff classes and collective seek unpaid wages,

penalties and other compensation from Defendant for the relevant time period because Defendant

improperly:

             a. Misclassified Plaintiff and the other members of the plaintiff classes and collective

                as Independent Contractors instead of Employees and failed to pay them the

                applicable minimum wage;

             b. Misclassified Plaintiff and the other members of the plaintiff classes and collective

                as Independent Contractors instead of Employees and failed to pay them applicable

                overtime wages; and

             c. Failed to reimburse Plaintiff and other members of the plaintiff classes and

                collective for business expenses, further exacerbating their failure to pay applicable

                minimum and overtime wages.

       24.      Defendant exercises sufficient control over its Trainees and Agents such that

Trainees and Agents are not persons who render services for a specified recompense for a specified

result, solely under the control of his principal as to the result of his work only, and solely as to

the means by which such result is accomplished.

       25.      Trainees and Agents, including Plaintiff’s job duties were directed by Defendant.

       26.      Defendant required Trainees, including Plaintiff, to be on-site or shadowing Agents

during certain hours and they did not have the ability to make their own decisions regarding

                                                 -4-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 5 of 14


schedules or other specifics of the job. Rather, they were under the direction and control of

Defendant.

       27.     Plaintiff, and other Trainees, were required to work on-site at AIL and to attend

training courses in its offices. Trainees were also required to “shadow” employees of Defendant

in the field performing tasks relating to the sales of life insurance. Some of these days lasted in

excess of 12 hours.

       28.     Defendant controls the method and means of Trainees’ and Agents’ work including

that of Plaintiff and not merely the result of the work.

       29.     Defendant, not Trainees and Agents, controls Trainees’ and Agents recompense,

determining the hourly rate of pay, the payment and invoicing dates, whether additional hours

sought to be paid will actually be paid, what items are reimbursable, and the fact that Trainees, not

Defendant, shall pay Defendant’s side of employment taxes and other business-related expenses.

       30.     Plaintiff is unable to ascertain his actual hourly rate during training because they

never received a single paystub that reflected her applicable hourly rate, total hours worked, gross

wages earned, or net wages earned; however, the hourly rate for Plaintiff and the members of the

plaintiff classes were set by Defendant.

       31.     Defendant dictated the allotted amount of time its Trainees spent in the field or on-

site at the NILICO office. Defendant had a uniform policy of failing to pay minimum wage or all

overtime worked by the employees.

       32.     Plaintiff and other Trainees and Agents, at all relevant times worked under and

subject to the control of Defendant as set forth in Defendant’s numerous policies, practices and

procedures.

       33.     Plaintiff believe and thereon allege that Trainees and Agents were directed to

adhere to Defendant’s policies and protocols.

       34.     Plaintiff and other Trainees and Agents were and are non-exempt employees as no

exemption applies, under the combination of the duties and salary tests, including but not limited

to the outside sales, inside sales, administrative, executive and professional exemptions.

       35.     Defendant does not maintain the required employment records of their Independent

                                                 -5-
        Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 6 of 14


Contractors due to the fact that Defendant misclassifies them.

        36.     Plaintiff is informed and, on that basis, believes that all other similarly situated

employees of Defendant were under the same circumstances and conditions as him. Specifically,

all other similarly situated employees were misclassified as Independent Contractors instead of

hourly employees with applicable hourly rates and did not receive any minimum wage pay,

overtime pay for overtime hours worked, and were not paid all commissions owed.

        37.     Plaintiff alleges that he and the members of the plaintiff class were not paid for

overtime on a routine basis.

        38.     Defendant misclassified Plaintiff and plaintiff class members as independent

contractors and therefore they did not receive overtime compensation for all hours worked in

excess of 40 hours per week.

        39.     As a matter of policy and/or practice, Defendant routinely suffered or permitted

Plaintiff and plaintiff class members to work portions of the day during which they were subject

to Defendant’s control and failed to compensate them, including by failing pay all commissions

owed.

        40.     Accordingly, Defendant failed to properly record the actual hours worked by

Plaintiff and members of the plaintiff class, and thus failed to pay overtime wages for the actual

amount of overtime hours worked.

        41.     Plaintiff is informed and believe and based thereon allege that Defendant are and

were advised by skilled lawyers, other professionals, employees with human resources background

and advisors with knowledge of the requirements of the wage and hour laws of New York State

and the FLSA.

        42.     Plaintiff is informed and believe and based thereon allege that at all relevant times,

Defendant had a consistent policy or practice of failing to compensate the plaintiff class members,

including Plaintiff, for all hours worked, including overtime.

                               CLASS ACTION ALLEGATIONS

        43.     Plaintiff incorporate all preceding paragraphs as though fully set forth herein.

        44.     Plaintiff bring this action on behalf of himself and all others similarly situated as a

                                                  -6-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 7 of 14


class action, pursuant to Federal Rule of Civil Procedure 23. The classes which Plaintiff seek to

certify and represent are composed of, and defined as follows:

                Class Definition

                All individuals employed by Defendant within the state of New York as
                Insurance Agent Trainees and/or Insurance Agents or likewise from six years

                prior to February 13, 2020 through the date of judgment in this action.

       45.      Plaintiff Turner seeks to represent the Class.

       46.      The class is so numerous that the individual joinder of all members is impracticable.

While the exact number and identification of class members are unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery directed to Defendant, Plaintiff is

informed and believe that the classes include potentially hundreds of members.

       47.      Common questions of law and fact exist as to all members of the Class, which

predominate over any questions affecting only individual members of the Class. These common

legal and factual questions, which do not vary from class member to class member, and which may

be determined without reference to the individual circumstances of any class member, include, but

are not limited to, the following:

             a. Whether the members of the Class should have been classified as employees instead

                of independent contractors;

             b. Whether Defendant failed to pay minimum wage and/or overtime compensation to

                the members of the Class by virtue of Defendant’s misclassification of the Class

                Members; and

             c. Whether Plaintiff and members of the Classes sustained damages, and if so, the

                proper measure of such damages, as well as interest, penalties, costs, attorneys’

                fees, and equitable relief.

       48.      The claims of the named Plaintiff are typical of the claims of the members of the

Class. Plaintiff and other class members sustained losses, injuries and damages arising from

Defendant’s common policies, practices, procedures, protocols, routines, and rules which were

applied to other class members as well as Plaintiff. Plaintiff seeks recovery for the same type of

                                                 -7-
       Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 8 of 14


losses, injuries, and damages as were suffered by other members of the proposed class.

        49.     Plaintiff is an adequate representatives of the proposed Class because he is a

member of the class, and his interests do not conflict with the interests of the members he seeks to

represent. Plaintiff has retained competent counsel, experienced in the prosecution of complex

class actions, and together Plaintiff and his counsel intends to prosecute this action vigorously for

the benefit of the Class. The interests of the Class Members will fairly and adequately be protected

by Plaintiff and their attorneys.

        50.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation since individual litigation of the claims of all Class Members is

impracticable. It would be unduly burdensome to the courts if these matters were to proceed on

an individual basis because this would potentially result in hundreds of individuals, repetitive

lawsuits. Further, individual litigation presents the potential for inconsistent or contradictory

judgments, and the prospect of a “race to the courthouse,” and an inequitable allocation of recovery

among those with equally meritorious claims. By contrast, the class action device presents far

fewer management difficulties, and provides the benefit of a single adjudication, economics of

scale, and comprehensive supervision by a single court.

                           COLLECTIVE ACTION ALLEGATIONS

        51.      Plaintiff hereby incorporate each and every allegation contained above and reallege

said allegations as if fully set forth herein.

        52.     Plaintiff brings his FLSA claim, as a nationwide “opt-in” collective action pursuant

to 29 U.S.C. § 216(b), on behalf of himself and on behalf of the following Class of persons

(hereinafter the “FLSA Class” or “FLSA Collective”):

                FLSA Collective

                All individuals employed by Defendant within the state of New York as
                Insurance Agent Trainees and/or Insurance Agents or likewise from three

                years prior to February 13, 2020 through the date of judgment in this action.

        53.     The FLSA claim may be pursued by those who opt-in to this case, pursuant to 29

U.S.C. § 216(b).

                                                 -8-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 9 of 14


       54.     All claims involving the FLSA Collective Class have been brought and may

properly be maintained as a collective action under 29 U.S.C. § 216, because there is a well-defined

community of interest in the litigation, and the proposed FLSA Collective Class is easily

ascertainable by examination of the employment records that Defendant is required to maintain by

law, including but not limited to employee time clock reports and payroll records.

       55.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements, and job duties, and are

and have been subject to Defendant’s decision, policy, plan, practice, procedure, routine, and rules

to willfully fail and refuse to pay them the legally required wages including overtime wages. The

claims of Plaintiff herein are essentially the same as those of the other FLSA Collective Plaintiffs.

Plaintiff alleges that during the FLSA Class Period, he:

       (A) resided in the United States of America;

       (B) was employed as a “non-exempt” employee of Defendant in New York within the three

       years preceding the filing of the complaint herein;

       (C) routinely worked more than 40 hours a week;

       (D) did not receive all overtime compensation for all hours worked over 40 hours in any

       given week;

       (E) worked regular hours for which he received no pay whatsoever;

       (F) is a member of the FLSA Collective Class as defined in the preceding paragraph in this

       Complaint; and

       (G) shall file a consent to join in this court.

       56.     Other non-exempt current or former employees of Defendant should have the

opportunity to have their claims for violations of the FLSA heard. Certifying this action as a

collective action under the FLSA will provide other non-exempt employees notice of the action

and allow them to opt in to such an action if they so choose.

       57.     This Claim for Relief is properly brought under and maintained as an opt-in

collective action pursuant to 29 U.S.C. § 216(b). The FLSA Collective members are readily

ascertainable. For purpose of notice and other purposes related to this action, their names and

                                                  -9-
     Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 10 of 14


addresses are readily available from Defendant. Notice can be provided to the FLSA Collective

members via first class mail to the last addresses known to Defendant.

                                 FIRST CAUSE OF ACTION

FAILURE TO PAY ALL WAGES AND OVERTIME COMPENSATION IN VIOLATION
                   OF THE NEW YORK LABOR LAW
  (By Plaintiff Turner and Proposed Members of the New York Class Against Defendant)

       58.     Plaintiff incorporates all preceding paragraphs as though fully set for herein.

       59.     At all relevant times Plaintiff Turner and the New York Class Members have been

covered by the NYLL.

       60.     The wage provisions of Article 19 of the NYLL and the supporting New York State

Department of Labor Regulations apply to Defendant and protect Plaintiff Turner and the Class

Members.

       61.     Defendant willfully failed to pay Plaintiff Turner and the Class Members the

minimum hourly wages and overtime to which they are entitled under the NYLL and the

supporting New York State Department of Labor Regulations.

       62.     Defendant unlawfully required Plaintiff Turner and the New York Class Members

to pay for work related expenses in violation of the New York Labor Law, Article 19, § 193, further

exacerbating Defendant failure to pay the minimum wage and overtime wages.

                                SECOND CAUSE OF ACTION

FAILURE TO PAY ALL WAGES AND OVERTIME COMPENSATION IN VIOLATION
                 OF THE FAIR LABOR STANDARDS ACT
    (By Plaintiff and Proposed Members of the FLSA Collective Against All Defendant)

       63.     Plaintiff incorporates all preceding paragraphs as though fully set for herein.

       64.     The Fair Labor Standards Act, 29 U.S.C. §201, et. seq., states that an employee

must be compensated for all hours worked, including straight time compensation and overtime

compensation. (29 C.F.R. § 778.223 and 29 C.F.R. § 778.315.) This Court has jurisdiction over

claims involving the Fair Labor Standards Act pursuant to 29 U.S.C. § 216.

       65.     Plaintiff also brings this lawsuit as a collective action under the Fair Standards

Labor Act, 29 U.S.C. § 201, et. seq. (the “FLSA”), on behalf of all persons who were, are, or will

                                               -10-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 11 of 14


be employed by Defendant and misclassified as Independent Contractors during the period

commencing three years prior to February 13, 2020 to and through a date of judgment, who

performed work in excess of forty (40) hours in one week and did not receive all compensation as

required by the FLSA for the hours worked. To the extent additional tolling either by agreement

of the parties, order of the Court, or equitable principles operates to toll claims by the against the

collective employees against the Defendant, the collective statute of limitations and relevant period

should be adjusted accordingly.

       66.     This Collective Action by similarly situated persons under 29 U.S.C. § 216(b) is

based upon the failure of the named Defendant to reimburse the named Plaintiff and the FLSA

Plaintiff Class for certain transportation expenses that the named Plaintiff and the FLSA Plaintiff

Class seek to represent paid when those expenses were primarily for the benefit of the named

Defendant.

       67.     Questions of law and fact common to collective employees as a whole include, but

are not limited to the following:

               a.      Whether Defendant’s policies and practices failed to accurately record all

               hours worked by Plaintiff and other collective employees;

               b.      Whether Defendant failed to adequately compensate collective employees

               for expenses incurred for the direct benefit of Defendant as required by the FLSA;

               c.      Whether Defendant’s policies and practices were to write down the time

               worked by Plaintiff and collective employees;

               d.      Whether Defendant failed to include all remuneration in calculating the

               appropriate rates overtime and straight time;

               e.      Whether Defendant should be enjoined from continuing the practices which

               violate the FLSA; and

               f.      Whether Defendant is liable to the collective employees.

       68.     The Cause of Action for the violations of the FLSA may be brought and maintained

as an “opt-in” collection action pursuant to Section 16(b) of FLSA, 29 U.S.C. § 216(b), for all



                                                -11-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 12 of 14


claims asserted by the representative Plaintiff because the claims of Plaintiff are similar to the

claims of collective employees.

        69.     Plaintiff and collective employees are similarly situated, have substantially similar

job requirements and pay provisions, and are subject Defendant’s common and uniform policy and

practice of failing to pay for all actual time worked and wages earned, failed to accurately record

all hours worked by these employees in violation of the FLSA and the Regulations implementing

the Act as enacted by the Secretary of Labor, and for failing to include all remuneration in

calculating overtime rates and straight time rates of employees.

        70.     Defendant is engaged in communication, business, and transmission throughout the

United States and are, therefore, engaged in commerce within the meaning of 29 U.S.C. § 203(b).

        71.     29 U.S.C. § 225 provides a three-year statute of limitations applies to willful

violation of the FLSA. The conduct by Defendant which violated the FLSA was willful.

        72.     Plaintiff and collective employees regularly worked in excess of forty (40) hours in

a workweek. Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq., Plaintiff and the

collective employees are entitled to compensation for all hours actually worked, and are also

entitled to wages at a rate not less than one and one-half times their regular rate of pay for all hours

worked in excess of forty (40) hours in any workweek.

        73.     Plaintiff and collective employees were not paid for all hours worked up to forty

(40) in a workweek, and Plaintiff and collective employees worked more than forty (40) hours per

workweek, and were not paid compensation for all hours worked, including overtime hours.

        74.     For the purposes of the Fair Labor Standards Act, the employment practices of

Defendant were and are uniform throughout New York State in all respects material to the claims

asserted in this Complaint.

        75.     Upon information and belief, at all relevant times, Defendant had an annual gross

volume of sales in excess of $500,000.

        76.     Defendant violated the Fair Labor Standards Act by failing to pay hourly employees

for all hours worked, including overtime hours, as alleged herein above.



                                                 -12-
      Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 13 of 14


        77.        As a result of Defendant’s failure to pay overtime compensation for hours worked,

as required by the FLSA, Plaintiff and collective employees were damaged in an amount to be

proved at trial.

        78.        Plaintiff, therefore, demands that he and collective employees be paid for all hours

worked including overtime compensation as required by the FLSA for every hour of overtime in

any workweek for which he was not compensated, plus liquidated damages, interest and statutory

costs as provided by law.

        79.        Defendant did not act in a good faith effort to comply with the provisions of the

FLSA.

        80.        As a result of the willful actions of the named Defendant in reckless disregard of

the rights of the named Plaintiff and the FLSA Plaintiff Class, Plaintiff and the members of the

FLSA Plaintiff Class have suffered damages.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on behalf of the members of the

Plaintiff Class and Collective, prays for judgment against Defendant as follows:

        1.         For an order certifying the proposed Class and appointing Plaintiff as Class

Representative;

        2.         For nominal damages;

        3.         For equitable relief, in the nature of declaratory relief;

        4.         For liquidated damages and other applicable penalties pursuant to the FLSA and

the NYLL.

        5.         For interest as permitted by statute;

        7.         For costs of suit and expenses incurred herein as permitted by statute;

        8.         For attorney’s fees as permitted by statute; and

        9.         For all such other and further relief that the Court may deem just and proper.



DATED: January 4, 2021                             BRADLEY/ GROMBACHER, LLP



                                                     -13-
    Case 5:21-cv-00003-BKS-TWD Document 1 Filed 01/04/21 Page 14 of 14


                                              By: /s/ Kiley L. Grombacher
                                                  Marcus J. Bradley, Esq.
                                                  Kiley L. Grombacher, Esq.
                                                  Robert N. Fisher, Esq.
                                                  Attorneys for Plaintiff


                                        JURY DEMAND

      Plaintiff demand a trial by jury on all issues so triable as a matter of right.



DATED: January 4, 2021                BRADLEY/GROMBACHER, LLP

                                      By: /s/ Robert N. Fisher
                                              Robert N. Fisher

                                              Marcus J. Bradley, Esq.
                                              (pro hac vice motion forthcoming)
                                              Kiley L. Grombacher, Esq.
                                              (pro hac vice motion forthcoming)
                                              31365 Oak Crest Dr., Suite 240
                                              Westlake Village, California 91361
                                              Telephone: (805) 270-7100
                                              Facsimile: (805) 270-7589
                                              mbradley@bradleygrombacher.com
                                              kgrombacher@bradleygrombacher.com


                                              Robert N. Fisher, Esq.
                                              477 Madison Avenue, Suite 6000
                                              New York, NY 10022
                                              Telephone: (805) 270-7100
                                              rfisher@bradleygrombacher.com

                                              Attorneys for Plaintiff and the Proposed Class and
                                              Collective




                                                -14-
